ORDER
A Petition for Inactive Status having been filed by Timothy J. Yates, Esquire, and Bar Counsel having consented to that petition, it is this 26th day of August, 1997.
ORDERED by the Court of Appeals of Maryland that the Petition for Inactive Status be, and it is hereby, granted and Timothy J. Yates is to be placed on Inactive Status subject to further order of this Court, and it is further,
ORDERED that the Clerk of this Court shall remove the name of Timothy J. Yates from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-713.